Case 2:17-cv-00651-JRG Document 217 Filed 04/18/19 Page 1 of 2 PageID #: 9371



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNILOC USA, INC., UNILOC                       §
LUXEMBOURG, S.A., UNILOC 2017 LLC,             §
                                               §
                Plaintiffs,                    §
                                               §
v.                                             §   CIVIL ACTION NO. 2:17-CV-00651-JRG
                                               §
SAMSUNG ELECTRONICS AMERICA,                   §
INC., SAMSUNG ELECTRONICS CO.                  §
LTD.,                                          §
                                               §
                Defendants.                    §

                                          ORDER
     .
         Before the Court is Plaintiffs Uniloc 2017 LLC, Uniloc USA, Inc., and Uniloc

Luxembourg, S.A.’s (collectively, “Uniloc”) Unopposed Motion to Dismiss with Prejudice (“the

Motion”). (Dkt. No. 214). Having considered the Motion, the Court finds that it should be and

hereby is GRANTED. It is therefore ORDERED that Uniloc’s claims in this case are

DISMISSED WITH PREJUDICE. Each party shall bear its own costs, expenses, and attorneys’

fees. The Clerk of Court is directed to CLOSE Case No. 2:17-cv-651-JRG.
          SIGNED this 19th day of December, 2011.
         So ORDERED and SIGNED this 18th day of April, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
Case 2:17-cv-00651-JRG Document 217 Filed 04/18/19 Page 2 of 2 PageID #: 9372




                                      2
